Title: To Alexander Hamilton from Jeremiah Olney, 23 August 1788
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, 23rd. Augt. 1788
Dear Sir
Your favr. of 12th. Inst. I Recd. not ’till yesterday haveing Just then Returned from the Country where I have been attending a Niece of mine who lays Dangerously ill. As your Communications are of a Delicate Nature, be assured Sr. I will hold them in the Fullest Confidence. Mr. A. Will be with you in the Question; Mr. H. I have not Seen. The principle Characters here are not So anxious about the place w[h]ere the New Congress is to meet as I Could wish. Of course there is but little to Hope from their Exertions towards Effecting a Speedy Representation. However there is a few of us full in Sentiment with you that New York is the proper place for the New Congress to assemble & we Shall take every measure in our power to Effect a Representation from this State Should the Delegates be prevailed on to go forward Soon & it finally becomes Necessary to Draw a bill on you agreeable to your Intimations. It appears to me to be Impolitick to do it because I am very apprehensive that it will Raise Jealisy & Suspition that you have Interested your Self in Effecting a Representation from this State. As the matter appears to me to be Extream delicate, & Requires Caution in Conducting it, I beg leave to propose placing the matter in Such a Train as will Effectually prevent the least Suspition, in order to Effect which I will Draw on our Friend Colo. Hall under the Idea that I have money in his hands for Final Settlement Notes left with him to Dispose of when I was In New York, & that the Gentlemen are to Replace the money advanced as soon as they can Obtain it from the State. Should this proposition meet your Sentiment, it will be of Consequence for you to wait on Colo. Hall in person & Explain to him the Business, So that he will (on your assurances) be prepaired to Honor my Draughts Should it be found Necessary. If I draw it will not Excede one hundred Dollars to Each.
I am with Sincear Esteem Sr. your Obed. Hum. Serv.
Jereh. Olney
A. Hamilton
